Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 1 of 19 Page ID #:179



   1   TROUTMAN PEPPER                                  Note changes made by the Court.
       HAMILTON SANDERS LLP
   2   Jared D. Bissell, Bar No. 272687
       jared.bissell@troutman.com
   3   11682 El Camino Real, Suite 400
       San Diego, CA 92130
   4   Telephone: 858-509-6000
       Facsimile: 858-509-6040
   5
       Attorneys for Defendant
   6   NATIONSTAR MORTGAGE LLC d/b/a
       MR. COOPER
   7

   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11   DANIEL MELCHER, LINDA                       Case No. 8:20-cv-00051-JVS-KES
       MELCHER,
  12                                               STIPULATION AND PROTECTIVE
                       Plaintiffs,                 ORDER REGARDING
  13                                               CONFIDENTIAL INFORMATION;
       v.                                          AND PROPOSED ORDER
  14
       NATIONSTAR MORTGAGE LLC,
  15   D/B/A MR. COOPER; EQUIFAX
       INC.; EXPERIAN INFORMATION
  16   SOLUTIONS, INC.; TRANS UNION
       LLS, and DOES 1-10 inclusive,
  17                Defendants.
  18

  19

  20

  21         THE PARTIES—Plaintiffs, DANIEL MELCHER and LINDA MELCHER
  22   (“Plaintiffs”), and Defendant, NATIONSTAR MORTGAGE LLC D/B/A MR.
  23   COOPER (“Defendant”)—by and through their respective counsel, hereby stipulate
  24   for the purpose of jointly requesting the honorable Court enter a protective order re
  25   confidential documents in this matter (and pursuant to Fed. R. Civ. P. 5.2, 7, and 26,
  26   as well as U.S. Dist. Ct., C.D. Cal. L.R. 79) as follows:
  27

  28

                 STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 2 of 19 Page ID #:180



  1   1.     PURPOSES AND LIMITATIONS
  2          Disclosure and discovery activity in this action are likely to involve production
  3   of confidential, proprietary, or private information for which special protection from
  4   public disclosure and from use for any purpose other than prosecuting this litigation
  5   would be warranted. Accordingly, the parties hereby stipulate to and petition the
  6   court to enter the following Stipulation and Order. The parties acknowledge that this
  7   Stipulation and Order does not confer blanket protections on all disclosures or
  8   responses to discovery and that the protection it affords extends only to the limited
  9   information or items that are entitled, under the applicable legal principles, to
 10   treatment as confidential. The parties further acknowledge, as set forth below, that
 11   this Stipulation and Order creates no entitlement to file confidential information
 12   under seal; Central District Local Rule 79-5.2.2 sets forth the procedures that must
 13   be followed and reflects the standards that will be applied when a Party seeks
 14   permission from the court to file material under seal.
 15          Nothing in this Stipulation and Order shall be construed so as to require or
 16   mandate that any Party disclose or produce privileged information or records that
 17   could be designated as Confidential Documents/Protected Material hereunder.
 18   2.     DEFINITIONS
 19          2.1.     Party: any Party to this action, including all of its officers, directors,
 20   employees, consultants, retained experts, house counsel, and outside counsel (and
 21   their support staff).
 22          2.2.     Disclosure or Discovery Material: all items or information, regardless
 23   of the medium or manner generated, stored or maintained (including, among other
 24   things, testimony, transcripts, or tangible things) that are produced or generated in
 25   disclosures or responses to discovery by any Party in this matter.
 26          2.3.     “Confidential” Information or Items: information (regardless of the
 27   medium or how generated, stored, or maintained) or tangible things that qualify for
 28
                                                  -2-
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 3 of 19 Page ID #:181



  1   protection under standards developed under Federal Rule of Civil Procedure 26(c)
  2   and/or applicable federal privileges.
  3          2.4.     Receiving Party: a Party that receives Disclosure or Discovery Material
  4   from a Producing Party, including a Party that has noticed or subpoenaed and is
  5   taking a deposition or comparable testimony.
  6          2.5.     Producing Party: a Party or Non-Party that produces Disclosure or
  7   Discovery Material in this action, including a Party that is defending a deposition
  8   noticed or subpoenaed by another Party; additionally, for the limited purpose of
  9   designating testimony subject to this Stipulation and Order pursuant to section 5.2(b)
 10   (infra), a “Producing Party” shall also be construed to include a Party that is attending
 11   and/or participating in a Non-Party deposition noticed/subpoenaed by another Party.
 12          2.6.     Designating Party: a Party or Non-Party that designates information or
 13   items that it produces in disclosures or in responses to discovery as
 14   “CONFIDENTIAL.”
 15          2.7.     Protected Material: any Disclosure or Discovery Material that is
 16   designated as “CONFIDENTIAL” under the provisions of this Stipulation and
 17   Protective Order. (The term “Confidential Document” shall be synonymous with the
 18   term “Protected Material” for the purposes of this Stipulation and Protective Order.)
 19          2.8.     Outside Counsel: attorneys who are not employees of a Party but who
 20   are retained to represent or advise a Party in this action (as well as their support
 21   staffs).
 22          2.9.     House Counsel: attorneys who are employees of a Party (as well as their
 23   support staffs).
 24          2.10. Counsel (without qualifier): Outside Counsel and House Counsel (as
 25   well as their support staffs).
 26          2.11. Expert: a person with specialized knowledge or experience in a matter
 27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 28   an expert witness or as a consultant in this action and who is not a past or a current
                                                 -3-
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 4 of 19 Page ID #:182



  1   employee of a Party and who, at the time of retention, is not anticipated to become
  2   an employee of a Party or a competitor of a Party’s; as well as any person retained,
  3   designated, or disclosed by a Party as an expert pursuant to Federal Rule of Civil
  4   Procedure 26(a)(2).
  5         2.12. Professional Vendors: persons or entities that provide litigation support
  6   services (e.g., photocopying; videotaping; translating; preparing exhibits or
  7   demonstrations; organizing, storing, retrieving data in any form or medium; etc.) and
  8   their employees and subcontractors.
  9   3.    SCOPE
 10         The protections conferred by this Stipulation and Order cover not only
 11   Protected Material/Confidential Documents (as defined above), but also (1) any
 12   information copied or extracted from Protected Material; (2) all copies, excerpts,
 13   summaries, or compilations of Protected Material; and (3) any testimony,
 14   conversations, or presentations by Parties or their Counsel that might reveal Protected
 15   Material. However, the protections conferred by this Stipulation and Order do not
 16   cover the following information: (a) any information that is in the public domain at
 17   the time of disclosure to a Receiving Party or becomes part of the public domain after
 18   its disclosure to a Receiving Party as a result of publication not involving a violation
 19   of this Order, including becoming part of the public record through trial or otherwise;
 20   and (b) any information known to the Receiving Party prior to the disclosure or
 21   obtained by the Receiving Party after the disclosure from a source who obtained the
 22   information lawfully and under no obligation of confidentiality to the Designating
 23   Party. Any use of Protected Material at trial shall not be governed by this Order, and
 24   may be governed by a separate agreement or order.
 25   4.    DURATION
 26         Even after final disposition of this litigation, the confidentiality obligations
 27   imposed by this Order shall remain in effect until a Designating Party agrees
 28   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                -4-
                STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 5 of 19 Page ID #:183



  1   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
  2   or without prejudice; and (2) final judgment herein after the completion and
  3   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,
  4   including the time limits for filing any motions or applications for extension of time
  5   pursuant to applicable law.
  6   5.    DESIGNATING              PROTECTED              MATERIAL/CONFIDENTIAL
            DOCUMENTS
  7
  8         5.1.     Exercise of Restraint and Care in Designating Material for Protection.
  9   Each Party or Non-Party that designates information or items for protection under
 10   this Order must take care to limit any such designation to specific material that
 11   qualifies under the appropriate standards. A Designating Party must take care to
 12   designate for protection only those parts of material, documents, items, or oral or
 13   written communications that qualify – so that other portions of the material,
 14   documents, items or communications for which protection is not warranted are not
 15   swept unjustifiably within the ambit of this Order.
 16         5.2.     Manner and Timing of Designations. Except as otherwise provided in
 17   this Order, or as otherwise stipulated or ordered, material that qualifies for protection
 18   under this Order must be clearly so designated in said responses or on the record at
 19   the deposition and requesting the preparation of a separate transcript of such material.
 20         In addition, a Party or Non-Party may designate in writing, within thirty (30)
 21   days after receipt of said responses or of the deposition transcript for which the
 22   designation is proposed, that specific pages of the transcript and/or specific responses
 23   be treated as “CONFIDENTIAL.” Any other Party may object to such proposal, in
 24   writing or on the record.
 25         After any designation made according to the procedure set forth in this
 26   paragraph, the designated documents or information shall be treated according to the
 27   designation until the matter is resolved according to the procedures described in
 28   section 6, infra, and counsel for all parties shall be responsible for marking all
                                                -5-
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 6 of 19 Page ID #:184



  1   previously unmarked copies of the designated material in their possession or control
  2   with the specified designation.
  3         A Party that makes original documents or materials available for inspection
  4   need not designate them as Confidential Information until after the inspecting Party
  5   has indicated which materials it would like copied and produced. During the
  6   inspection and before the designation and copying, all of the material made available
  7   for inspection shall be considered Confidential Information.
  8         5.3.     Inadvertent Failures to Designate. If timely corrected (preferably,
  9   though not necessarily, within 30 days of production or disclosure of such material),
 10   an inadvertent failure to designate qualified information or items as
 11   “CONFIDENTIAL” does not, standing alone, waive the Designating Party’s right to
 12   secure protection under this Order for such material. If material is appropriately
 13   designated as “CONFIDENTIAL” after the material was initially produced, the
 14   Receiving Party, on timely notification of the designation, must make reasonable
 15   efforts to assure that the material is treated in accordance with this Order.
 16         5.4.     Alteration of Confidentiality Stamp. A Receiving Party shall not alter,
 17   edit, or modify any Protected Material so as to conceal, obscure, or remove a
 18   “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party take any
 19   other action so as to make it appear that Protected Material is not subject to the terms
 20   and provisions of this Stipulation and Order.
 21         However, nothing in this section shall be construed so as to prevent a
 22   Receiving Party from challenging a confidentiality designation subject to the
 23   provisions of section 6, infra.
 24   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 25         6.1.     Timing of Challenges. Any Party or Non-Party may challenge a
 26   designation of confidentiality at any time prior to the first day of trial of the matter
 27   allowed by the scheduling order. Unless a prompt challenge to a Designating
 28   Party’s confidentiality designation is necessary to avoid foreseeable substantial
                                                -6-
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 7 of 19 Page ID #:185



  1   unfairness, unnecessary economic burdens, or a later significant disruption or delay
  2   of the litigation, a Party does not waive its right to challenge a confidentiality
  3   designation by electing not to mount a challenge promptly after the original
  4   designation is disclosed.
  5         6.2.     Meet and Confer. The Challenging Party shall initiate the dispute
  6   resolution process by providing written notice of each designation it is challenging
  7   and describing the basis for each challenge. To avoid ambiguity as to whether a
  8   challenge has been made, the written notice must recite that the challenge to
  9   confidentiality is being made in accordance with this specific paragraph of the
 10   Protective Order. The parties shall attempt to resolve each challenge in good faith
 11   and must begin the process by conferring directly (in voice to voice dialogue; other
 12   forms of communication are not sufficient) within 14 days of the date of service of
 13   notice. In conferring, the Challenging Party must explain the basis for its belief that
 14   the confidentiality designation was not proper and must give the Designating Party
 15   an opportunity to review the designated material, to reconsider the circumstances,
 16   and, if no change in designation is offered, to explain the basis for the chosen
 17   designation. A Challenging Party may proceed to the next stage of the challenge
 18   process only if it has engaged in this meet and confer process first or establishes that
 19   the Designating Party is unwilling to participate in the meet and confer process in a
 20   timely manner.
 21         6.3.     Judicial Intervention. If the Parties cannot resolve a challenge without
 22   court intervention, the Challenging Party shall file and serve a motion to remove
 23   confidentiality no less than seven (7)—and no more than twenty-one (21)—days after
 24   the parties agreeing that the meet and confer process will not resolve their dispute, or
 25   by the first day of trial of this matter, whichever date is earlier, unless the parties
 26   agree in writing to a longer time. Each such motion must be accompanied by a
 27   competent declaration affirming that the movant has complied with the meet and
 28   confer requirements imposed in the preceding paragraph. In addition, the Challenging
                                                -7-
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 8 of 19 Page ID #:186



  1   Party may file a motion challenging a confidentiality designation at any time allowed
  2   by the scheduling order if there is good cause for doing so, including a challenge to
  3   the designation of a deposition transcript or any portions thereof. Any motion brought
  4   pursuant to this provision must be accompanied by a competent declaration affirming
  5   that the movant has complied with the meet and confer requirements imposed by the
  6   preceding paragraph.
  7         The burden of persuasion in any such challenge proceeding shall be on the
  8   Designating Party, regardless of whether the Designating Party is the moving Party
  9   or whether such Party sought or opposes judicial intervention. Frivolous challenges,
 10   and those made for an improper purpose (e.g., to harass or impose unnecessary
 11   expenses and burdens on other parties) may expose the Challenging Party to
 12   sanctions. Unless the Designating Party has waived the confidentiality designation
 13   by failing to oppose a motion to remove confidentiality as described above, all parties
 14   shall continue to afford the material in question the level of protection to which it is
 15   entitled under the Producing Party’s designation until the court rules on the challenge.
 16         6.4.     Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
 17   Designating Party may remove Protected Material/Confidential Documents from
 18   some or all of the protections and provisions of this Stipulation and Order at any time
 19   by any of the following methods:
 20                  a.    Express Written Withdrawal. A Designating Party may withdraw
 21         a “CONFIDENTIAL” designation made to any specified Protected
 22         Material/Confidential Documents from some or all of the protections of this
 23         Stipulation and Order by an express withdrawal in a writing signed by such
 24         Party (or such Party’s Counsel, but not including staff of such Counsel) that
 25         specifies and itemizes the Disclosure or Discovery Material previously
 26         designated as Protected Material/Confidential Documents that shall no longer
 27         be subject to all or some of the provisions of this Stipulation and Order. Such
 28         express withdrawal shall be effective when transmitted or served upon the
                                                -8-
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 9 of 19 Page ID #:187



  1         Receiving Party. If a Designating Party is withdrawing Protected Material
  2         from only some of the provisions/protections of this Stipulation and Order,
  3         such Party must state which specific provisions are no longer to be enforced
  4         as to the specified material for which confidentiality protection hereunder is
  5         withdrawn: otherwise, such withdrawal shall be construed as a withdrawal of
  6         such material from all of the protections/provisions of this Stipulation and
  7         Order;
  8               b.      Express Withdrawal on the Record. A Designating Party may
  9         withdraw a “CONFIDENTIAL” designation made to any specified Protected
 10         Material/Confidential Documents from all of the provisions/protections of this
 11         Stipulation and Order by verbally consenting in court proceedings on the
 12         record to such withdrawal – provided that such withdrawal specifies the
 13         Disclosure or Discovery Material previously designated as Protected
 14         Material/Confidential Documents that shall no longer be subject to any of the
 15         provisions of this Stipulation and Order. A Designating Party is not permitted
 16         to withdraw Protected Material from only some of the protections/provisions
 17         of this Stipulation and Order by this method;
 18               c.      Implicit Withdrawal by Publication or Failure to Oppose
 19         Challenge. A Designating Party shall be construed to have withdrawn a
 20         “CONFIDENTIAL”          designation       made    to   any   specified   Protected
 21         Material/Confidential Documents from all of the provisions/protections of this
 22         Stipulation    and    Order    by     either     (1)   making    such    Protected
 23         Material/Confidential Records part of the public record – including but not
 24         limited to attaching such as exhibits to any filing with the court without
 25         moving, prior to such filing, for the court to seal such records; or (2) failing to
 26         timely oppose a Challenging Party’s motion to remove a “CONFIDENTIAL”
 27         designation to specified Protected Material/Confidential Documents. Nothing
 28         in this Stipulation and Order shall be construed so as to require any Party to
                                                -9-
                STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 10 of 19 Page ID #:188



   1         file Protected Material/Confidential Documents under seal, unless expressly
   2         specified herein.
   3   7.    ACCESS TO, AND USE OF, PROTECTED MATERIAL
   4         7.1.     Basic Principles. A Receiving Party may use Protected Material that is
   5   disclosed or produced by another Party or by a Non-Party in connection with this
   6   case only for preparing, prosecuting, defending, or attempting to settle this litigation
   7   – up to and including final disposition of the above-entitled action – and not for any
   8   other purpose, including any other litigation or dispute outside the scope of this
   9   action. Such Protected Material may be disclosed only to the categories of persons
  10   and under the conditions described in this Stipulation and Order. When the above
  11   entitled litigation has been terminated, a Receiving Party must comply with the
  12   provisions of section 12, below (FINAL DISPOSITION).
  13         Protected Material must be stored and maintained by a Receiving Party at a
  14   location and in a secure manner that ensures that access is limited to the persons
  15   authorized under this Stipulation and Order.
  16         7.2.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
  17   otherwise ordered by the court or permitted in writing by the Designating Party, a
  18   Receiving Party may disclose any information or item designated CONFIDENTIAL
  19   only to:
  20                  a.    Counsel for the respective parties to this litigation, including in-
  21         house counsel and co-counsel retained for this litigation;
  22                  b.    Employees of such counsel;
  23                  c.    Individual parties or officers or employees of a Party, to the extent
  24         deemed necessary by counsel for the prosecution or defense of this litigation;
  25                  d.    Consultants or expert witnesses retained for the prosecution or
  26         defense of this litigation, provided that each such person shall execute a copy
  27         of the Certification annexed to this Order (which shall be retained by counsel
  28         to the Party so disclosing the Confidential Information and made available for
                                                 - 10 -
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 11 of 19 Page ID #:189



   1         inspection by opposing counsel during the pendency or after the termination
   2         of the action only upon good cause shown and upon order of the Court) before
   3         being shown or given any Confidential Information, and provided that if the
   4         Party chooses a consultant or expert employed by the defendant or one of its
   5         competitors, the Party shall notify the opposing Party, or designating Non-
   6         Party, before disclosing any Confidential Information to that individual and
   7         shall give the opposing Party an opportunity to move for a protective order
   8         preventing or limiting such disclosure;
   9                  e.    Any authors or recipients of the Confidential Information;
  10                  f.    The Court, court personnel, and court reporters; and
  11                  g.    Witnesses (other than persons described in Paragraph 4(e)). A
  12         witness shall sign the Certification before being shown a confidential
  13         document. Confidential Information may be disclosed to a witness who will
  14         not sign the Certification only in a deposition at which the Party who
  15         designated the Confidential Information is represented or has been given
  16         notice that Confidential Information produced by the Party may be used. At
  17         the request of any Party, the portion of the deposition transcript involving the
  18         Confidential Information shall be designated “Confidential” pursuant to
  19         section 5, supra. Witnesses shown Confidential Information shall not be
  20         allowed to retain copies.
  21         7.3.     Notice of Confidentiality. Prior to producing or disclosing Protected
  22   Material/Confidential Documents to persons to whom this Stipulation and Order
  23   permits disclosure or production (see section 7.2, supra but not 7.2(f)), a Receiving
  24   Party shall provide a copy of this Stipulation and Order to such persons so as to put
  25   such persons on notice as to the restrictions imposed upon them herein: except that,
  26   for court reporters, Professional Vendors, and for witnesses being provided with
  27   Protected Material during a deposition, it shall be sufficient notice for Counsel for
  28   the Receiving Party to give the witness a verbal admonition (on the record, for
                                                - 11 -
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 12 of 19 Page ID #:190



   1   witnesses) regarding the provisions of this Stipulation and Order and such provisions’
   2   applicability to specified Protected Material at issue.
   3         7.4.     Reservation of Rights. Nothing in this Stipulation and Order shall be
   4   construed so as to require any Producing Party to designate any records or materials
   5   as “CONFIDENTIAL.” Nothing in this Stipulation and Order shall be construed so
   6   as to prevent the admission of Protected Material into evidence at the trial of this
   7   action, or in any appellate proceedings for this action, solely on the basis that such
   8   Disclosure      or   Discovery   Material      has   been   designated   as   Protected
   9   Material/Confidential Documents. Notwithstanding the foregoing, nothing in this
  10   Stipulation and Order shall be construed as a waiver of any privileges or of any rights
  11   to object to the use or admission into evidence of any Protected Material in any
  12   proceeding; nor shall anything herein be construed as a concession that any privileges
  13   asserted or objections made are valid or applicable. Nothing in this Stipulation and
  14   Order shall be construed so as to prevent the Producing Party (or its Counsel or
  15   custodian of records) from having access to and using Protected Material designated
  16   by that Party in the manner in which such persons or entities would typically use such
  17   materials in the normal course of their duties or profession – except that the waiver
  18   of confidentiality provisions shall apply (see section 6.4(c), supra).
  19   8.    PROTECTED    MATERIAL   SUBPOENAED                           OR     ORDERED
             PRODUCED IN OTHER LITIGATION
  20
  21         If a Party is served with a subpoena or a court order issued in other litigation
  22   that compels disclosure of any information or items designated in this action as
  23   “CONFIDENTIAL,” that Party must:
  24                  a.    promptly notify in writing the Designating Party, preferably
  25         (though not necessarily) by facsimile or electronic mail. Such notification shall
  26         include a copy of the subpoena or court order;
  27                  b.    promptly notify in writing the Party who caused the subpoena or
  28         order to issue in the other litigation that some or all of the material covered by
                                                   - 12 -
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 13 of 19 Page ID #:191



   1         the subpoena or order is subject to this Protective Order. Such notification shall
   2         include a copy of this Stipulated Protective Order; and
   3                  c.    cooperate with respect to all reasonable procedures sought to be
   4         pursued by all sides in any such situation, while adhering to the terms of this
   5         order.
   6         If the Designating Party timely seeks a protective order, the Party served with
   7   the subpoena or court order shall not produce any information designated in this
   8   action as “CONFIDENTIAL” before a determination by the court from which the
   9   subpoena or order issued, unless the Party has obtained the Designating Party’s
  10   permission. The Designating Party shall bear the burden and expense of seeking
  11   protection in that court of its confidential material – and nothing in these provisions
  12   should be construed as authorizing or encouraging a Receiving Party in this action to
  13   disobey a lawful directive from another court.
  14         The purpose of this section is to ensure that the affected Party has a meaningful
  15   opportunity to preserve its confidentiality interests in the court from which the
  16   subpoena or court order issued.
  17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
             PRODUCED IN THIS LITIGATION
  18
  19         9.1.     The terms of this Stipulation and Order are applicable to information
  20   produced by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
  21   information produced by Non-Parties in connection with this litigation is protected
  22   by the remedies and relief provided by this Stipulation and Order. Nothing in these
  23   provisions should be construed as prohibiting a Non-Party from seeking additional
  24   protections.
  25         9.2.     A Party may designate as “CONFIDENTIAL” documents or discovery
  26   materials produced by a Non-Party by providing written notice to all parties of the
  27   relevant document numbers or other identification within thirty (30) days after
  28   receiving such documents or discovery materials.
                                                - 13 -
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 14 of 19 Page ID #:192



   1         9.3.     In the event that a Party is required, by a valid discovery request, to
   2   produce a Non-Party’s confidential information in its possession, and the Party is
   3   subject to an agreement with the Non-Party not to produce the Non-Party’s
   4   confidential information, then the Party shall:
   5                  a.    promptly notify in writing the Requesting Party and the Non-
   6         Party that some or all of the information requested is subject to a
   7         confidentiality agreement with a Non-Party;
   8                  b.    promptly provide the Non-Party with a copy of the Stipulation
   9         and Order in this litigation, the relevant discovery request(s), and a reasonably
  10         specific description of the information requested; and
  11                  c.    make the information requested available for inspection by the
  12         Non-Party.
  13         9.4.     If the Non-Party fails to object or seek a protective order from this court
  14   within 14 days of receiving the notice and accompanying information, the Receiving
  15   Party may produce the Non-Party’s confidential information responsive to the
  16   discovery request. If the Non-Party timely seeks a protective order, the Receiving
  17   Party shall not produce any information in its possession or control that is subject to
  18   the confidentiality agreement with the Non-Party before a determination by the
  19   court.1 Absent a court order to the contrary, the Non-Party shall bear the burden and
  20   expense of seeking protection in this court of its Protected Material.
  21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  22         10.1. Unauthorized Disclosure of Protected Material. If a Receiving Party
  23   learns that, by inadvertence or otherwise, it has disclosed Protected Material to any
  24   person or in any circumstance not authorized under this Stipulation and Order, the
  25   Receiving Party must immediately (a) notify in writing the Designating Party of the
  26
       1
  27    The purpose of this provision is to alert the interested parties to the existence of
       confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to
  28   protect its confidentiality interests in this court.
                                                  - 14 -
                    STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 15 of 19 Page ID #:193



   1   unauthorized disclosures, (b) use its best efforts to retrieve all copies of the Protected
   2   Material, (c) inform the person or persons to whom unauthorized disclosures were
   3   made of all the terms of this Order, and (d) request such person or persons consent to
   4   be bound by the Stipulation and Order.
   5         10.2. Inadvertent Production of Privileged or Otherwise Protected Material.
   6   When a Producing Party gives notice to Receiving Parties that certain inadvertently
   7   produced material is subject to a claim of privilege or other protection, the obligations
   8   of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
   9   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
  10   established in an e-discovery order that provides for production without prior
  11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  12   parties reach an agreement on the effect of disclosure of a communication or
  13   information covered by the attorney-client privilege or work product protection, the
  14   parties may incorporate their agreement in the stipulated protective order submitted
  15   to the court.
  16   11.   PUBLICATION OF PROTECTED MATERIAL
  17         11.1. Filing of Protected Material Under Seal
  18         A Party that files with the Court, or seeks to use at trial, materials designated
  19   as “CONFIDENTIAL,” and who seeks to have the record containing such
  20   information sealed, shall submit to the Court a motion or an application to seal,
  21   pursuant to Federal Rule of Civil Procedure 26 and Central District Local Rule
  22   79-5.2.2, to the extent applicable.
  23         11.2. Filing of Protected Material Not Under Seal
  24         A Party that files with the Court, or seeks to use at trial, materials designated
  25   as “CONFIDENTIAL” by anyone other than itself, and who does not seek to have
  26   the record containing such information sealed, shall comply with either of the
  27   following requirements: Local Rule 79-5.2.2(b).
  28
                                                 - 15 -
                  STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 16 of 19 Page ID #:194



   1                  a.     At least ten (10) business days prior to the filing or use of the
   2            Confidential Information, the submitting Party shall give notice to all other
   3            parties, and to any non-Party that designated the materials as Confidential
   4            Information pursuant to this Order, of the submitting Party’s intention to file
   5            or use the Confidential Information, including specific identification of the
   6            Confidential Information. Any affected Party or Non-Party may then file a
   7            motion to seal, pursuant to California Rule of Court 2.551(b); or
   8                  b.     At the time of filing or desiring to use the Confidential
   9            Information, the submitting Party shall submit the materials pursuant to the
  10            lodging-under seal provision of California Rule of Court 2.551(d). Any
  11            affected Party or Non-Party may then file a motion to seal, pursuant to the
  12            California Rule of Court 2.551(b), within ten (10) business days after such
  13            lodging. Documents lodged pursuant to California Rule of Court 2.551(d) shall
  14            bear a legend stating that such materials shall be unsealed upon expiration of
  15            ten (10) business days, absent the filing of a motion to seal pursuant to Rule
  16            2.551(b) or Court Order.
  17            11.3. Public Dissemination of Protected Material
  18            A Receiving Party shall not publish, release, post, or disseminate Protected
  19   Material to any persons except those specifically delineated and authorized by this
  20   Stipulation and Order (see section 8, supra); nor shall a Receiving Party publish,
  21   release, leak, post, or disseminate Protected Material/Confidential Documents to any
  22   news media, member of the press, website, or public forum (except as permitted under
  23   sections 11.1 and 11.2, supra, regarding filings with the court in this action and under
  24   seal).
  25   12.      FINAL DISPOSITION
  26            Unless otherwise ordered or agreed in writing by the Producing Party, within
  27   thirty (30) days after the final termination of this action -- defined as the dismissal or
  28   entry of judgment by the above named court, or if an appeal is filed, the disposition
                                                  - 16 -
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 17 of 19 Page ID #:195



   1   of the appeal -- upon written request by the Producing Party, each Receiving Party
   2   must return all Protected Material to the Producing Party – whether retained by the
   3   Receiving Party or its Counsel, Experts, Professional Vendors, or any Non-Party to
   4   whom the Receiving Party produced or shared such records or information except
   5   the Court and Court personnel. As used in this subdivision, “all Protected
   6   Material” includes all copies, abstracts, compilations, summaries or any other form
   7   of reproducing or capturing any of the Protected Material, regardless of the medium
   8   (hardcopy, electronic, or otherwise) in which such Protected Material is stored or
   9   retained.
  10         In the alternative, at the discretion of the Receiving Party, the Receiving Party
  11   may destroy some or all of the Protected Material instead of returning it – unless such
  12   Protected Material is an original, in which case, the Receiving Party must obtain the
  13   Producing Party’s written consent before destroying such original Protected Material.
  14   Whether the Protected Material is returned or destroyed, the Receiving Party must
  15   submit a written certification to the Producing Party (and, if not the same person or
  16   entity, to the Designating Party) within thirty (30) days of the aforementioned written
  17   request by the Designating Party that specifically identifies (by category, where
  18   appropriate) all the Protected Material that was returned or destroyed and that affirms
  19   that the Receiving Party has not retained any copies, abstracts, compilations,
  20   summaries or other forms of reproducing or capturing any of the Protected material
  21   (in any medium, including but not limited to any hardcopy, electronic or digital copy,
  22   or otherwise). Notwithstanding this provision, Counsel are entitled to retain an
  23   archival copy of all pleadings, motion papers, transcripts, legal memoranda filed with
  24   the court in this action, as well as any correspondence or attorney work product
  25   prepared by Counsel for the Receiving Party, even if such materials contain Protected
  26   Material; however, any such archival copies that contain or constitute Protected
  27   Material remain subject to this Protective Order as set forth in Section 4
  28
                                                - 17 -
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 18 of 19 Page ID #:196



   1   (DURATION), above. This court shall retain jurisdiction in the event that a
   2   Designating Party elects to seek court sanctions for violation of this section.
   3   13.   MISCELLANEOUS
   4         13.1. Right to Further Relief. Nothing in this Stipulation and Order abridges
   5   the right of any person to seek its modification by the Court in the future.
   6         13.2. Right to Assert Other Objections. By stipulating to the entry of this
   7   Protective Order no Party waives any right it otherwise would have to object to
   8   disclosing or producing any information or item on any ground not addressed in this
   9   Stipulation and Order. Similarly, no Party waives any right to object on any ground
  10   to use in evidence any of the material covered by this Protective Order.
  11         13.3. This Stipulation may be signed in counterpart and a facsimile or
  12   electronic signature shall be as valid as an original signature.
  13
  14   IT IS SO STIPULATED
  15
  16   Dated:    September 11, 2020            /s/ Adrian R. Bacon
                                               Adrian R. Bacon
  17
                                               Attorney for Plaintiffs
  18                                           Daniel Melcher and Linda Melcher
  19
  20
  21   Dated:    September 11, 2020            TROUTMAN PEPPER
                                               HAMILTON SANDERS LLP
  22
  23                                           /s/ Jared D. Bissell2
                                               Jared D. Bissell
  24
                                               Attorney for Defendant
  25                                           Nationstar Mortgage LLC d/b/a Mr. Cooper
  26
       2
  27     Pursuant to Central District Local Rule 5-4.3.4(2), filing counsel attests that all
       other signatories listed, and on whose behalf this filing is submitted, concurred in this
  28   filing and have approved its contents.
                                                 - 18 -
                 STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
Case 8:20-cv-00051-SB-KES Document 30 Filed 09/11/20 Page 19 of 19 Page ID #:197



   1                                         ORDER
   2         The Court, having considered the Parties’ Stipulation and Protective Order,
   3   and good cause appearing, it is hereby ORDERED that:
   4         1.      The Parties’ Stipulation and Protective Order is hereby approved as
   5   modified.
   6
   7   IT IS SO ORDERED.
   8
   9   Dated: September 11, 2020
                                                        Hon. Karen E. Scott
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               - 19 -
                   STIPULATION AND PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
